Citation Nr: 1213567	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include residuals of a left Achilles tendon strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1979 to June 1982.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a left Achilles tendon strain.  For the reasons that follow, his claim must be remanded. 

Remand is required to obtain an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Furthermore, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A July 2007 VA examination was conducted.  The examiner diagnosed "left ankle strain, resolved" and "recurrent ankle strain."  The examiner also stated that the Veteran had a normal ankle exam on discharge and basically normal exam today, but acknowledged that the history of a severe sprain with repeat strain does damage the mechanics of the joint such that even when no bony pathology is present the possibility of reinjury is present.  Thus, it is unclear whether the examiner determined that there was a current disability at any time during the pendency of this claim.  The Board notes that the evidence of record clearly demonstrates an in-service left Achilles tendon strain.  The Veteran filed his claim for service connection in February 2007.  In VA medical records in May and July 2007, the Veteran reported left ankle pain.  In lay statements, the Veteran has stated that he has chronic pain of the left ankle which had not subsided since service discharge.

While on remand, the Veteran's current VA medical treatment records must be obtained.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  The most recent VA records associated with the claims file are dated in July 2007.  The Veteran's more recent records should thus be obtained.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after July 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed left ankle disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether the Veteran has had a current left ankle disorder at any time since February 2007, to specifically include any residuals of the in-service left Achilles tendon strain.  The examiner must specifically address the Veteran's assertions of left ankle pain in July and August 2007 VA medical records and his assertions of continuous pain since service discharge.  

If the examiner determines that there is a left ankle current disability, then the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the diagnosed left ankle disorder was caused or aggravated by the Veteran's military service, to include the left Achilles tendon strain.  The examiner must specifically address the in-service left Achilles tendon strain and the Veteran's lay statements regarding continuity of left ankle pain since that time. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


